Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/9/2020.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 31-32, 34-35, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0290722) in view of Zhong et al. (US 2012/0246965) and Grant (WO 93/15026).
Regarding claim 1, Mitchell teaches a method for treating wastewater from a food processing waste via dissolved air flotation (DAF) to produce sludge, the method comprising mechanically dewatering the sludge from the DAF via a filter press in order to obtain a filter sludge cake and a filtrate (Fig. 1 and [0014]-[020]). It is assumed to be at ambient temperature due to a total lack of heating steps (below 30 C). 
It is noted that the dewatered filter cake would not flow under its own mass or it would have been an obvious matter to adjust the degree of dewatering in order to achieve said non flowing result.  
It is noted that Mitchell is silent on the temperature of the dewatering step but it is assumed to be around ambient as no heating or cooling step is discussed.  However, it could be argued that such an assumption is not inherent to the Mitchell disclosure.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In this case, modifying the temperature to be slightly below ambient temperature would have been an obvious matter of process optimization based upon temperature.
Mitchell fails to teach a further drying step where drying step being carried out at a temperature of 50C or less.  Zhong teaches that in drying a dewatered sludge, air drying at low temperatures (0-90 C) is desirable to reduce energy consumption and that the thickness of the sludge/filter cake directly affects the efficiency of drying.  Thickness of sludge taught for ideal drying can be down to 10 mm ([0038]-[0044]).  Thus, it would have been obvious to provide the sludge at 10 mm in order to efficiently dry said sludge and to operate the air drying at low temperatures in the range of 0-50C as doing so would reduce energy consumption while providing a dried solid. 
Mitchell states that the DAF treatment and dewatering is applicable to food waste but fails to explicitly list the food waste being from dairy wastewaters or certain meat processing plants.  Grant teaches a similar process where a specific dairy wastewater is treated in similar steps of DAF, dewatering, and drying (P1/L1-4).  As such, one skilled in the art would have found it obvious to apply the generic Mitchell method for treating food processing waste to the specific food processing waste in Grant (dairy wastewaters) as it is merely applying the known Mitchell method to a specific type of wastewater that is known in the art to be treated with similar steps. It is Examiner’s position that due to the type of stream being treated (food waste/dairy/meat wastewaters) being the same as claimed, such streams would include triglycerides of fatty acids even if not explicitly stated. 
Regarding claims 2-3, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Regarding claim 4, Mitchell teaches that the sludge from the DAF is mixed with other sludge to form preprocessed sludge.  Mitchell fails to teach diluting the sludge with filtrate. Grant teaches that the sludge can be diluted with filtrate when the filtrate is outside the desired COD range (Pg 8 Lines 3-13). As such, it would have been obvious to dilute the sludge with filtrate when the filtrate COD is outside acceptable ranges in order to further treat the filtrate as well as ensure the optimal water to solids ratio for flowability to the dewatering means. 
Regarding claim 5 and 38, as discussed in claims 2-3, merely finding optimal temperature ranges would have been an obvious matter to one skilled in the art especially due to the closeness in ranges taught.  
Regarding claim 7, as discussed in claims 2-3 above, optimizing the concentration would have been an obvious matter to one skilled in the art especially since the amount of water relates to the ability of the sludge to move through conduits and pumps. 
Regarding claim 31, see claim 2-3 above for optimization of temperatures. 
Regarding claim 32, it is submitted that the drying step can be carried longer in order to achieve the desired drying results.  As such, one skilled in the art would have found it obvious to provide the drying step for a sufficient amount of time in order to achieve the solids percentage desired as it is merely optimizing a known variable (time) in order to achieve an expected result. 
Regarding claims 34, Mitchell teaches that the solids can be further processed ([0020]).
Regarding claim 35, Mitchell fails to explicitly teach the Grant teaches that the final product being capable of being used as claimed.  Grant teaches that the final product can be animal feed and further steps needed to provide said final product would be inherent (P 8 L 3-13).  As such, it would have been obvious to provide the final product as animal feed as it is a known use for the final product of dried solids from dairy wastewaters.
Regarding claim 39, it is submitted that the DAF process produces a pre-processed sludge that would have a proportion of oils and fats removed. 

Claim 19-21, 24-26, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0290722) in view of Zhong et al. (US 2012/0246965) and Grant (WO 93/15026), and further in view of Penkwitt et al. (US 2015/0239164).
Regarding claims 19-21, 24-26 and 41, Mitchell is silent on the specifics of how the sludge extruded/placed in the dryer unit.  Thus, Mitchell fails to teach an extruder for producing PD sludge with a specific die or if the extruder is low shear that produces sludge of a certain thickness.
Zhong recognizes that thickness of the sludge during the drying step is a result effective variable and controlling the sludge thickness.  Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.).
The surface are to volume ratio is dependent on the amount of width, length and the thickness of the sludge.  It is assumed that since the thickness of the sludge is on the lower end of the claimed range and since the sludge is continuously applied at 10 mm having uniform width and length, it would have the ratio claimed or it would have been an obvious matter to adjust the length and width of the sludge cake in order to optimize drying space.  Thus, Zhong teaches the thickness at 10 mm and the ratio would be dependent on factors that are optimizable. 
Penkwitt teaches that in supplying sludge to a dryer, an extruder with a die can be useful in controlling the sludge formation ([0030]-[0042]).  Thus, it would have been obvious to provide an extruder and die in order to supply the sludge in the desired manner and formation.  It is noted that depending on the sludge properties and operation of the extruder, the extruder could be low shear.  Therefore, it would have been obvious to operate the extruder in a low shear manner in order to save energy while providing the desired sludge formation as Penkwitt does not provide any indication that is operation would high shear or require high pressure.   
It is noted that the specific size and shape of the apertures in the die would be dependent on the sludge as well as the efficiency in drying.  Zhong recognizes that thickness of the sludge formed is a result effective variable that can be optimized.  As such, modifying the thickness of the die apertures to be within an efficient range, would have been an obvious matter to one skilled in the art as it is merely optimizing a results effective variable. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0290722) in view of Zhong et al. (US 2012/0246965) and Grant (WO 93/15026) as applied to claim 1 above, and further in view of Faup et al. (US 5,098,572).
Regarding claim 40, Mitchell teaches combining the activated sludge and the DAF sludge but fails to teach aging the combined sludge in a tank for 0-40 days.  Faup teaches that aging sludge in a tank is important in order to stabilize the sludge and allow for biological treatment (C1/L59-C2/L11 and C5/L1-5).  Thus, it would have been .
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.
It is first noted that Applicant’s continual argument that the sludge is from an aerobic process and is thus a higher temperature is in error.  Mitchell clearly teaches that the sludge from the DAF is moved directly to a dewatering process (Fig. 1 DAF 16 [0016]) while the liquid is moved to an aeration basin.  The liquid temperature is then increased in the aeration basin while the solid maintains its temperature from the DAF (assumed to be ambient).
Applicant argues that the temperature is a critical factor as the colder the temperature gets, the viscosity gets higher. Examiner disagrees with said argument that decreasing the temperature results in “unexpected results” of a higher viscosity.  As a liquid stream gets colder, components therein approach or reach their freezing/solidification temperatures thereby increasing viscosity.  As such, the increase in viscosity is wholly expected, especially when the prior art teaches the method being applied to the same stream.  Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
An obvious rejection does not need to have each and every reference apply to the same exact type stream and use the same method. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhong is used to teach that an additional dewatering step of drying at low temperatures can be used to further decrease the water content in sludge, something pertinent to the particular problem with which the applicant was concerned. Additionally, Grant is used to teach the similar steps of DAF, dewatering, and drying can be applied to food waste streams, such as dairy and meat processing thereby providing motivation to apply modified Mitchell to the food waste streams in Grant. Applicant has provided no basis for concluding that one skilled in the art would not have found it obvious to apply Mitchell 
Regarding the arguments to claim 4, Applicant once again attacks the secondary reference individually rather than the combination of the references.  The claim merely recites diluting the sludge and Grant teaches reasoning for diluting the sludge.  As such, motivation and teaching for modifying Mitchell is present.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, one skilled in art would immediately recognize that the more solids in a stream, the harder said it is for said stream to flow or be pumped while the more liquid, the easier it is for said stream to be pumped (see MPEP 2141).  
 Regarding point 20, see optimization of temperatures above. 
Regarding point 21, the degree of drying is never claimed and modified Mitchell teaches that the degree of drying/dewatering can be optimized. 
Regarding point 22, there are other costs associated with having increased water, such as transportation/disposal costs due to excess water and weight. 
Regarding point 23, once again the rejection needs to be read over the combination of references rather than highlighting a single reference.  While Mitchell teaches disposing of said solid product, Grant teaches that the solid product of a specific food waste stream can be used. Thus, the combination of the two references renders the claim obvious. 
Regarding point 24, the same method steps on an identical/similar stream cannot lead to different results.  In this case, DAF applied to the same stream as claimed would result in the same effect of fats and oils removed. 
Regarding claims 19-21, 24-26, and 41, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the combination of the references teaches thickness of the sludge being a results effective variable and therefore the thickness of the sludge extruded is also a parameter that can be optimized in order to achieve a desired result. 
Applicant argues that Zhong provides a teaching away.  In order for a reference to teach away from the claimed invention the disclosure must “criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this case, no such criticizing disclosure is found, only Applicant arguments as to why there is a potential teaching away.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In regards to point 32, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777